El Juez Asociado Sb. JIebnández,
emitió la siguiente opi-nión del Tribunal.
El presente es un recurso de apelación interpuesto por Evaristo Cabranes contra sentencia del Tribunal de Distrito de San Juan que le condena por, el delito de seducción á un año y seis meses de presidio con trabajos forzados y al pago de las costas. El Fiscal de la referida Corte en ocbo de Enero último formuló acusación, por el delito de seducción, comprendido en el artículo 261 del Código Penal, cometido on la forma siguiente:
“El citado Evaristo Cabranes sostenía relaciones amorosas con la joven' soltera reputada por pura, Maria Sotelo, y un dia del mes de Octubre de 1903 y en el pueblo de Toa-alta correspondiente á esto Distrito judicial, la sedujo, bajo promesa de matrimonio, teniendo con ella actos carnalesi á consecuencia de los cuales perdió dicha joven su *304estado de virginidad. Este becbo es contrario á la ley para tal caso previsto y á la paz y dignidad del Pueblo de Puerto Rico. ’ ’
El reo negó la acusación, y celebrado el juicio oral en veinte y siete de Febrero siguiente, fueron examinados los testigos de cargo y de descargo, habiendo dictado sentencia el Tribunal de San Juan en primero de Marzo, por la que condena á Evaristo Cabranes, por delito de seducción, á la pena ya expresada. Contra esa sentencia interpuso la representa-ción de Cabranes recurso de apelación, que su abogado forma-lizó ante esfa Corte Suprema, alegando como infracciones legales las siguientes:
Ia. La del artículo 261 del Código Penal, porque siendo elemento esencial del delito de seducción el que la ofendida esté reputada como mujer pura, lejos de haberse justificado semejante extremo, se acreditó en el juicio por medio de testi-gos que aquella realizó actos que contrarían esa reputación de pureza. 2a. La del artículo 253 del Código de Enjuicia-miefnto Criminal, por no haber sido corroborada, en el acto del juicio, la declaración de la perjudicada Maria Sotelo, toda vez que los testigos de cargo se refieren á las manifestaciones de ella, y los que declararon por conocimiento propio de los hechos se limitaron á manifestar haber visto al acusado como seis meses atrás en el patio ó corral de la casa de la Sotelo, sin que ninguna haya declarado haber visto á Cabranes entrar ó salir de la referida casa. 3a. La del artículo 236 del mismo Código de Enjuiciamiento Criminal ,pues habiendo duda ra-zonóle sobre la culpabilidad del acusado, ha debido éste ser absuelto.
El Fiscal impugnó el recurso y estimó que debía declararse sin lugar. Aunque no se ha presentado pliego de excepciones, hemos examinado detenidamente los autos, y el acta del juicio no demuestra que se hayan cometido las infracciones legales apuntadas, pues si bien- algunos testigos declaran que Maria Sotelo no les merecía el mejor concepto, otros afirman que *305gozaba de buena reputación, y ninguno le imputa actos que abiertamente contradigan su honestidad. La declaración de Maria Sotelo aparece corroborada por las pruebas practi-cadas en el juicio, y aunque así no fuera, no se habría in-fringido el artículo 253 del Código de Enjuiciamiento Criminal, que se refiere á la convicción por declaración de un cómplice, pues María Sotelo no fué cómplice, sino víctima del delito cometido. Tampoco puede alegarse la infracción del artículo 250 del mismo Código, pues ese artículo no se refiere á la seducción bajo promesa de matrimonio, queprevee y casti-ga el artículo 261 del Código Penal, como lo demuestra la simple lectura del mismo. No hay duda razonable ó fundada acerca de la culpabilidad del acusado, pues atendida la índole del delito de que se trata, las pruebas aportadas al juicio llevan al ánimo el pleno convencimiento de que Cabruñes se-dujo á la-joven Maria Sotelo bajo promesa de matrimonio y tuvo comercio carnal con ella. Procede, pues, se confirme la sentencia apelada, con las costas del recurso á cargo del ape-lante.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciados, Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.